Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Brammer Petroleum, Inc., Appellant                     Appeal from the County Court at Law of
                                                        Panola County, Texas (Tr. Ct. No. 2013-
 No. 06-15-00091-CV         v.                          457). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Moseley and
 Bagley Minerals, L.P., Billy McFadden,                 Justice Burgess participating.
 and Arthur McFadden, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the summary judgment of the trial court and remand the cause
for further proceedings.
       We further order that the appellees, Bagley Minerals, L.P., Billy McFadden, and Arthur
McFadden, pay all costs of this appeal.


                                                       RENDERED JUNE 8, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk